     Case 3:19-cv-03016-X Document 1 Filed 12/20/19       Page 1 of 21 PageID 1


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

ACKERMAN MCQUEEN, INC.                     §
                                           §
v.                                         §         Case No. __________________
                                           §
GRANT STINCHFIELD                          §

                      PLAINTIFF’S ORIGINAL COMPLAINT

      Plaintiff, Ackerman McQueen, Inc. (“AMc”), files its Original Complaint against

Defendant, Grant Stinchfield (“Defendant”), as follows:

                            PRELIMINARY STATEMENT

      1.     This is an action to recover money damages based on false and disparaging

statements regarding AMc made by Defendant in order to hurt AMc’s standing, and

improve the National Rifle Association of America, Inc.’s (the “NRA”) standing, in the

eyes of the American public. The instant case is driven by the NRA, its increasing

vulnerable public face, Wayne LaPierre, and their sinister and intentional efforts to

destroy AMc’s business. When the NRA decided to sever ties with AMc earlier in 2019,

the NRA pulled the plug on its online video channel, NRATV, where Defendant served

as a host of a current events program called “Stinchfield.” At the time, Defendant

lamented the demise of NRATV, stating publicly that he was disheartened to see the end

of NRA’s live programming and that he had “never been so proud to work for an

organization than I have at NRA TV.”


PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 1
    Case 3:19-cv-03016-X Document 1 Filed 12/20/19           Page 2 of 21 PageID 2


       2.     Now, however, Defendant has now decided to align himself with the NRA

and LaPierre, whose smear campaign against AMc is designed to deflect attention from

the civil investigation by the New York State Attorney General into the NRA’s and

LaPierre’s spending habits, which place LaPierre’s livelihood and the NRA’s nonprofit

tax-exempt status in jeopardy. Defendant now finds himself right in the trough with the

NRA and LaPierre, having publicly disseminated maliciously false statements regarding

AMc and its business in support of the ongoing smear campaign. Defendant’s wrongful

conduct, which includes publication to the media of demonstrably false accusations

about AMc, constitutes libel per se and business disparagement and has caused financial

and reputational injury to AMc. AMc accordingly seeks compensation for all damages

incurred.

                             NOTICE OF RELATED CASE

       3.     In accordance with Local Rule 3.3, AMc hereby provides notice that there is

a related case, as defined by LR 3.3(b)(1), (b)(2), or (b)(3). The related case is Case No.

3:19-cv-02074-G, styled National Rifle Association of America v. Ackerman McQueen, Inc., et

al., and is pending before the Hon. A. Joe Fish.

                                        PARTIES

       4.     AMc is a for-profit business corporation organized under the laws of the

State of Oklahoma with its principal place of business located in Oklahoma City,




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 2
     Case 3:19-cv-03016-X Document 1 Filed 12/20/19          Page 3 of 21 PageID 3


Oklahoma. It is an advertising and public relations agency that, until recently, counted

the NRA as one of its clients.

       5.     Defendant is an individual who resides in the City of Dallas, Dallas County,

Texas. Until recently, he was employed by AMc, where he was a host on the NRA’s

streaming channel, NRATV. He may be served with process at his residence located at

6217 Goliad Ave., Dallas, Texas 75214.

                             JURISDICTION AND VENUE

       6.     This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332, because the parties are citizens of different states and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

       7.     This Court has personal jurisdiction over Defendant because he is

domiciled in this District, which is also where the events giving rise to this complaint

took place.

       8.     Venue is proper in this Court pursuant to 28 U.S.C § 1391 because a

substantial part of the events or omissions giving rise to AMc’s claims occurred in this

District.

                                 FACTUAL BACKGROUND

A.     The relationship between AMc and the NRA.

       9.     The NRA and AMc worked together since the 1980s. Over that time, the

NRA engaged AMc to perform public relations and strategic marketing services,


PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 3
     Case 3:19-cv-03016-X Document 1 Filed 12/20/19        Page 4 of 21 PageID 4


including media planning and placement and management of digital media platforms

and websites. For almost four decades, AMc served the NRA expertly, helping the gun

rights organization navigate troubled political and societal waters as its principal

communication strategist and crisis manager. AMc helped create some of the NRA’s

most memorable messaging, including former NRA president Charlton Heston’s famous

rallying cry: “I'll give you my gun when you pry it from my cold, dead hands.”

      10.    The relationship between AMc and the NRA was managed at the direction

of LaPierre, with input from his AMc counterpart, Angus McQueen, the long-time CEO

of AMc. LaPierre, a one-time Democratic legislative aide, began his NRA career in 1977

as a lobbyist. Described in news reports as “reserved” and “awkward,” he seemed ill

suited to head what many describe as a strident advocacy group. Nevertheless, he was

the NRA’s choice to lead the organization, where he has served as Executive Vice

President and Chief Executive since 1991.

B.    The creation and evolution of what became NRATV.

      11.    Beginning in the early 2000s, AMc assisted the NRA in the development of

its own branded media platform, in addition to placing advertisements in traditional

media. It began with the NRA’s webcast, NRA Live, in 2000. In 2004, the NRA began

offering NRA News, which provided video content available via smartphone

applications, web browsers, and streaming devices that was billed as “the most

comprehensive video coverage of Second Amendment issues, events, and culture


PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 4
    Case 3:19-cv-03016-X Document 1 Filed 12/20/19          Page 5 of 21 PageID 5


anywhere in the world.” The platform expanded to include various targeted networks

such as NRA Women, a network designed for female gun enthusiasts, and NRA

Freestyle, a network that featured TV shows and a daily blog aimed at reaching the new

generation of gun owners in America.

      12.    Throughout 2015, AMc worked to create both a “Super Channel” that could

be streamed online and a program called “Freedom’s Safest Place,” a newly created

campaign developed by AMc to offset the loss of earlier profitable programs that would

be available on the “Super Channel” as well as on national television.

      13.    In 2016, AMc and the NRA launched NRATV, an expanded version of the

platform that brought most of these ventures under the same umbrella and was

frequently perceived by the public as the “voice” of the NRA. NRATV, suddenly now

the scourge of the NRA, LaPierre, and Defendant, was created and expanded at the sole

direction of LaPierre. It was supposed to be the future of the NRA’s modern media

presence—a dynamic, slickly produced digital platform that would reach millions of

viewers and develop more dues-paying members for the NRA.

      14.    Throughout NRATV’s evolution, AMc developed and administered the

network’s content (subject to NRA approval) and hired its high-profile talent (at NRA’s

request with salary and other costs reimbursed and payment guaranteed by the NRA).

Within a short period, AMc – at LaPierre’s request and with his approval – hired or

contracted with several locally, regionally, and/or nationally recognized talents,


PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 5
     Case 3:19-cv-03016-X Document 1 Filed 12/20/19        Page 6 of 21 PageID 6


including Defendant, whose job it was to deliver hard-hitting commentary on Second

Amendment and American freedom issues.

C.    The NRA touted NRATV as one of its most successful projects.

      15.    For several years, the NRA touted NRATV to its members and directors as

one of its proudest and most successful projects. Indeed, LaPierre, during his frequent

visits to Dallas and other locations to meet with AMc personnel and discuss NRATV

analytics, repeatedly told AMc personnel how well the network was performing and that

the NRA would continue to support NRATV, financially and otherwise. Not only did

LaPierre sign off on every performance metric of NRATV, he also made numerous

presentations to his Board in support of NRATV that were, from all appearances,

favorably received. Indeed, one board member observed, “If you took a poll of most

board members, they’ll tell you they like NRATV.” NRATV was going live multiple

times throughout the day with messaging intended to counter the narrative coming from

gun control groups and others.

D.    Defendant was proud of AMc and NRATV, too.

      16.    Defendant was a proponent of AMc and NRATV, too. He disparages and

defames AMc now, yet he previously said that “working for [AMc] is truly an honor”

and that he was “proud to be part of an amazing organization.”

      17.    Defendant was the host of a current events program on NRATV for which

he seemed to be very proud. He routinely retweeted clips from the program on his


PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 6
     Case 3:19-cv-03016-X Document 1 Filed 12/20/19         Page 7 of 21 PageID 7


personal Twitter account and posted them on his Facebook page. He liked to brag about

the viewership of NRATV, too. As one example, after NRATV posted a clip of Defendant

interviewing Sig Sauer’s Tom Taylor, Defendant sent Mr. Taylor an email stating, “Did

you see this clip of one of our segments? Its got 240K views!”

      18.    He also praised the mission of NRATV, noting that The New York Times, The

Washington Post, MSNBC, and CNN “know that to get to the Second [Amendment], they

have to go straight through the NRA, and who do you think is on the front lines of that

information war? NRATV.” He defended NRATV’s messaging as well. When the NRA

decided to pull the plug on NRATV citing concerns about NRATV’s programming

becoming too far removed from the NRA’s core mission of defending the Second

Amendment, Defendant issued his own statement: “If you think I’m too blunt, our words

are too strong, quit your whining, get serious about this fight or move over and let

someone else fight for you.” “Make no mistake,” he continued, “all the issues we face

today, from immigration to spending to the battle over our guns to the war on terror and

free speech, they are all connected. If you only fight for the Second [Amendment], you

ignore the others.”

E.    Defendant becomes a pawn in the NRA’s and LaPierre’s game.

      19.    It is curious then that Defendant has now decided to align himself with the

NRA and LaPierre and their smear campaign against NRATV. His allegiance to the NRA

seemingly increased in the summer of 2019, after the NRA cancelled NRATV, doing away


PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 7
    Case 3:19-cv-03016-X Document 1 Filed 12/20/19             Page 8 of 21 PageID 8


Defendant’s lucrative salary in the process. In July 2019, Defendant requested to be

released from his employment with AMc, as it was posing a problem for a potential new

employer – an employer he has since admitted was the NRA. On October 4, 2019, he

resigned from his employment with AMc, purportedly with an effective date of August

31, 2019, to become a pawn in the NRA’s and LaPierre’s game.

       20.    To that end, AMc recently received a copy of an “affidavit” signed by

Defendant on December 10, 2019, in which he makes numerous false statements about

AMc. Curiously, the so-called affidavit was not filed with a court of law or other tribunal.

Instead, it was sent directly to the media, and appears to have been created for the sole

purpose of disseminating it to the media in order to further defame AMc.

       21.    Defendant states in the so-called affidavit that “PowerPoint presentations,

digital dashboards, and other ‘metrics’ that I understand were presented by Ackerman

executives to describe the performance and viewership of NRATV . . . were distorted and

did not tell the whole story of how few actual live viewers we had.” Of course, this is the

same person who bragged to Sig Sauer’s Tom Taylor about the 240,000 views of their

interview together using the very same analytics he now decries.

       22.    In truth, the analytics are not only legitimate, they are impressive across all

of the same platforms that media companies everywhere use to judge success in

engagement and reach. Periodic reports containing detailed analytics were regularly

provided to LaPierre from 2016 through May 13, 2019. LaPierre himself personally


PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 8
     Case 3:19-cv-03016-X Document 1 Filed 12/20/19                    Page 9 of 21 PageID 9


approved the development of a customized dashboard that accumulated data from all

the platforms running NRATV content. NRA and LaPierre had the opportunity to audit

the analytics in any way that they wished. The NRA even sent Todd Grable, the NRA’s

head of membership, to review AMc’s analytics and methodology in October 2018, after

which the NRA approved the AMc budget for 2019.

        23.     The notion that AMc’s metrics presented a distorted view of live viewership

is completely false. The analytics presented to the NRA accurately tracked metrics such

as engaged views, completed views, total views, and age and gender demographics.

And, while Defendant claims the analytics presented a distorted picture of live

viewership, the NRA never even requested a metric regarding “live viewership.” The

NRA understood that the value of NRATV was based on engagement and reach.1

        24.     Defendant’s written statement also claims that AMc “aggressively sought

to limit interaction between NRATV talent and NRA leadership” and that the late Angus

McQueen instructed Defendant that AMc, not the NRA, would set the agenda for

NRATV’s programming, determine the messaging, and decide how NRATV would




1Notably, some of the presentations contained media valuations for on-air talent, including Dana Loesch
and Dan Bongino, both of whom regularly appeared as guests on Fox News, CNN, other media outlets.
Defendant was never included as part of the valuations of on-air talent because LaPierre viewed Defendant
as a loose cannon who could not be trusted to do unscripted media appearances. LaPierre’s concerns
appeared to be well founded. Just as an example, Defendant and NRATV came under severe scrutiny in
2017 after Defendant made a so-called “joke” encouraging North Korea to launch a nuclear attack on
Sacramento, California.

PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 9
   Case 3:19-cv-03016-X Document 1 Filed 12/20/19          Page 10 of 21 PageID 10


broadcast it. Defendant even claims that Mr. McQueen went so far as to tell him, “the

NRA is not your boss – I am.”

      25.    The documented proof, however, shows that Defendant was grateful for

and respected the late Mr. McQueen’s leadership and the manner in which NRATV’s

programming was developed. In fact, Defendant himself admitted that “Angus has

always said he would never make me read anything I'm not comfortable with.”

Furthermore, Defendant was allowed to generate his own content and pitch ideas to the

NRA, often times with direct input from and interaction with the NRA’s leadership. He

was given autonomy to conduct his own research, rewrite scripts that others prepared

for him, set up meetings with potential sponsors, and the like. Reality is a far cry from

the portrait Defendant attempts to paint in his written statement regarding the work

environment at NRATV.

      26.    Defendant also states in his written statement that he began to question the

cost-effectiveness of live programming in late 2017 and into 2018, but Mr. McQueen

“harshly dismissed” the idea of using targeted videos on YouTube, Facebook, and

Twitter in favor of expanding the footprint of NRATV. He claims Mr. McQueen did so

because AMc “was intent upon transforming itself from an ad agency into a live

television newsroom, and using the NRA to finance this goal.”

      27.    The documented proof shows that Defendant had little concern about the

cost-effectiveness of NRATV’s live programming, however, and instead was mainly


PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 10
   Case 3:19-cv-03016-X Document 1 Filed 12/20/19           Page 11 of 21 PageID 11


concerned with increasing NRATV’s costs by way of increasing his own salary. The main

cost of live programming is the talent, i.e., the salaries and other compensation paid to

the on-air personalities, including Defendant. At NRATV, those costs were well into

seven figures. Defendant feigns concern about NRATV becoming more cost-effective,

yet Defendant asked for an increase in pay in late 2017, with a one-year guaranteed salary.

Then, in late 2018, he asked for yet another raise, this time requesting a three-year

guaranteed deal with 15% automatic raises built in each year. Thus, he did not express

concerns about NRATV’s costs. He was seeking to increase NRATV’s live programming

costs by demanding more and more money.

      28.    The charges for live streaming that Defendant claims he was concerned

about are miniscule in comparison to the amounts paid to on-air talent. Additionally, the

pre-produced programming that Defendant claims he fought for actually costs more to

produce because you not only have the costs of the talent, but the post-production editing

expenses as well. Defendant’s hollow cries regarding the expenses of live streaming

simply do not ring true.

      29.    In addition, costs are not the only consideration. Live programming was

the quickest way to get messaging out after a tragedy. The analytics presented to NRA

showed that NRATV, including Defendant’s program, became a go-to source for

information after the Parkland school shooting, when an armed school resource officer




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 11
   Case 3:19-cv-03016-X Document 1 Filed 12/20/19          Page 12 of 21 PageID 12


stopped a school shooting in Maryland, and after other similar events of national

importance.

      30.     Furthermore, AMc did not seek to expand NRATV’s live programming

with the intent of transforming AMc into a newsroom, much less with the intent of

financing its metamorphosis using the NRA’s money.           As indicated above, AMc

expanded the footprint of NRATV at the NRA’s and LaPierre’s express direction and

approval, including approval of NRATV’s budget.

      31.     Lastly, Defendant’s written statement contains false and disparaging

statements regarding AMc’s position with respect to two programs created by the NRA,

Carry Guard and School Shield. Carry Guard was designed to provide concealed-carry

insurance and firearms training for its subscribers. School Shield is the NRA’s program

for providing best practices in security infrastructure, technology, personnel, training,

and policy to schools. Defendant contends in his written statement that AMc is now

disparaging the two programs, whereas AMc used to be an enthusiastic proponent of the

programs.

      32.     The impetus for Defendant’s statement in this regard is a pleading filed by

AMc in a separate lawsuit involving the NRA, LaPierre, AMc, and others. AMc noted in

its pleading that it began to have concerns about the NRA’s direction under LaPierre’s

leadership beginning in 2018, after the NRA engaged AMc to develop the training

component of the Carry Guard program and provide public relations and branding


PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 12
   Case 3:19-cv-03016-X Document 1 Filed 12/20/19          Page 13 of 21 PageID 13


support. Again, the program was designed to have two components: (a) a training

component, which was AMc’s responsibility to develop, and (b) a liability insurance

component, which was entirely the NRA’s responsibility. The NRA’s Josh Powell was

trying to get AMc to promote the insurance portion of the program, but was

simultaneously referring to Carry Guard as nothing but an “insurance scheme.” AMc

wanted nothing to do with a “scheme.” AMc was and always had been an enthusiastic

proponent of Carry Guard’s training programs, however. Indeed, Defendant himself ran

a segment on NRATV called “Carry Guard Daily” that focused on the training aspect of

the Carry Guard program, which LaPierre and other executives systematically

disassembled.

      33.    Defendant also misconstrues AMc’s position with respect to School Shield.

School Shield is the program the NRA developed in the wake of the Sandy Hook tragedy

in 2012 to provide schools, through grants from the NRA, with threat assessments to

determine the school’s vulnerability, plans to make schools more secure, and help to

locate qualified armed safety officials. AMc has not disparaged School Shield. AMc has

expressed frustration with respect to way the NRA treated School Shield.

      34.    The NRA and LaPierre, for a time, showed no intention to execute the

program’s mission. Although the NRA raised millions of dollars through the program,

School Shield had issued a paltry five grants as of the end of 2014. The NRA was ignoring

School Shield’s mission, causing AMc to express reservations about promoting


PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 13
     Case 3:19-cv-03016-X Document 1 Filed 12/20/19            Page 14 of 21 PageID 14


something that the NRA was failing to deliver as promised. When Oliver North became

President of the NRA in 2018, however, he demanded that the NRA “make it real.” At

that point, AMc became a willing participant in promoting the School Shield program.

The assertion that AMc is disparaging Carry Guard and School Shield is, therefore, false.

E.     The motivation for Defendant’s maliciously false written statement.

       35.    Importantly, although styled as an affidavit, Defendant’s maliciously false

written statement has not been filed in connection with any type of lawsuit. Rather,

Defendant, in conjunction with the public relations arm of the NRA’s law firm, Brewer

Attorneys & Counselors, published the affidavit directly to the press as part of the smear

campaign against AMc. In fact, the recipients of the written statement used it to generate

negative press about AMc just days after Defendant signed it.

       36.    For example, The Daily Beast ran an article on December 18, 2019, under the

headline: “NRATV Wanted to Become a 24/7 Newsroom Using NRA Funds: Ex-Host.”2

The article quotes directly from Defendant’s written statement, including the portions in

which Defendant falsely stated that AMc sought to turn itself into a live television

newsroom using NRA funds, sought to limit NRATV’s interaction with the NRA and

controlled the agenda for programming, and prepared metrics for NRA leadership that

were “distorted” and failed to “tell the whole story of how few live viewers” NRATV




2  Available at https://www.thedailybeast.com/nratv-wanted-to-become-a-real-newsroom-using-nra-
funds-says-ex-host-grant-stinchfield (last accessed Dec. 19, 2019).


PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 14
    Case 3:19-cv-03016-X Document 1 Filed 12/20/19               Page 15 of 21 PageID 15


actually had. Newsweek ran a similar story the same day that quoted directly from

Defendant’s written statement.3

       37.     Defendant’s past actions regarding NRATV, detailed above, baldly

contradict his current stance regarding AMc and NRATV. The contrived notion that

NRATV was a failed endeavor for which AMc should be held accountable has only lately

emerged as part of the NRA’s and LaPierre’s assault on AMc – an assault that is designed

to deflect attention from LaPierre’s gross financial mismanagement of the NRA and the

New York State Attorney General’s civil investigation and potential criminal charges

against the NRA and LaPierre.

       38.     Defendant’s written statement, which was disseminated directly to the

press, is simply the latest of LaPierre’s and Brewer’s inflammatory public relations

maneuvers. Over the course of several months beginning with the NRA’s retention of

Brewer in 2018, the NRA has taken an increasingly aggressive stance against its long-time

vendor, AMc. LaPierre set about to intentionally destroy the relationship between the

parties, not only through the conduct of vexatious litigious activity, but through the

ouster of AMc in favor of the Brewer firm’s public relations/crisis management arm.

       39.     The NRA, with Brewer at the helm, has moved from a non-profit gun-rights

organization to a serial litigant who is determined to litigate its case it the media rather



3Available at https://www.newsweek.com/nratv-ackerman-mcqueen-nra-guns-1477939 (last accessed Dec.
19, 2019).


PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 15
   Case 3:19-cv-03016-X Document 1 Filed 12/20/19          Page 16 of 21 PageID 16


than in the courtroom. The NRA has filed numerous different lawsuits against AMc and

others in recent months, and each has been accompanied by carefully orchestrated leaks

and false, self-serving press releases. Defendant’s written statement is but another

transparent attempt to deflect attention from the NRA’s own factual and legal

shortcomings and to wreak havoc within an advertising organization with which the

Brewer public relations machine now competes.

                                CAUSES OF ACTION

                               Count One – Defamation

      40.    AMc incorporates the paragraphs above as though copied verbatim herein.

      41.    As set forth hereinabove, Defendant intentionally and maliciously defamed

AMc, a private figure, by falsely accusing AMc of (a) presenting “distorted” analytics to

the NRA in order to (b) improperly use (i.e., steal) the NRA’s funds to transform itself

into a “live television newsroom” and otherwise use the NRA’s funds in an inefficient,

wasteful manner and (c) wrest control of the NRATV platform and its messaging to the

detriment of the NRA.

      42.    Defendant published these accusations as statements of fact, and did so

publicly to third parties, including members of the press. Alternatively, Defendant

published the statements to the Brewer PR machine under circumstances where a

reasonable person would recognize that his actions created an unreasonable risk that the

defamatory statements would be communicated to other parties.


PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 16
   Case 3:19-cv-03016-X Document 1 Filed 12/20/19            Page 17 of 21 PageID 17


       43.     Defendant is a non-media defendant, as he was not acting as a member of

the print, broadcast, or electronic media at the time.

       44.     In the maliciously false written statement, Defendant identified AMc

directly by name, and the accusations of commission of a criminal act are defamatory per

se. Defendant’s false accusations have exposed AMc to public scrutiny and ridicule, have

wrongfully impeached AMc’s honesty, integrity, and reputation, and caused AMc to

suffer financial injury. Furthermore, they have injured AMc in its professional capacity

as an advertising and public relations agency.

       45.     The subject matter of Defendant’s false factual statements is a decidedly

private matter, despite the NRA’s, LaPierre’s, and Brewer’s attempts to make it a matter

of public concern.

       46.     Defendant published his false statements maliciously, with knowledge of

or with reckless disregard for their falsity. Alternatively, Defendant published them

negligently.

       47.     AMc has suffered injury as a direct result of Defendant’s false statements in

a yet undetermined amount, for which AMc seeks recovery.

                          Count Two – Business Disparagement

       48.     AMc incorporates the paragraphs above as though copied verbatim herein.

       49.     As set forth above, Defendant published false and disparaging statements

about AMc’s economic interests.


PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 17
   Case 3:19-cv-03016-X Document 1 Filed 12/20/19            Page 18 of 21 PageID 18


       50.     He published them directly to third parties, including members of the

press, or he published them to the Brewer PR machine under circumstances where a

reasonable person would recognize that his actions created an unreasonable risk that the

disparaging statements would be communicated to other parties.

       51.     The statements were disparaging because they cast doubt about the quality

of AMc’s services and the character of its business, and Defendant knew that his

statements would cast doubt and create a false and defamatory impression.

       52.     The statements are demonstrably false, as detailed above.

       53.     Defendant knew the statements were false, acted with reckless disregard

for whether the statements were true, acted with ill will, and/or intended to interfere with

AMc’s economic interests.

       54.     Defendant communicated the statements without privilege.

       55.     The publication of the disparaging statements has caused actual and special

damages, including but not limited to expenses of counteracting the publication.

       56.     AMc has suffered injury as a direct result of Defendant’s false statements in

a yet undetermined amount, for which AMc seeks recovery.

                                DEMAND FOR JURY TRIAL

       57.     AMc hereby demands a trial by jury on all issues of fact to which it is

entitled to a jury trial in this action.




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 18
   Case 3:19-cv-03016-X Document 1 Filed 12/20/19           Page 19 of 21 PageID 19


                                        PRAYER

      58.    For all the foregoing reasons, AMc requests that this court enter judgment

in its favor and award it the following relief against Defendant:

      a.     actual damages in any amount to be proven at trial;

      b.     special damages, including loss of past and future income;

      c.     exemplary damages;

      b.     costs of court;

      c.     pre-judgment and post-judgment interest at the highest lawful rate; and

      d.     such other relief; at law or in equity, to which AMc may be justly entitled.




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 19
   Case 3:19-cv-03016-X Document 1 Filed 12/20/19    Page 20 of 21 PageID 20


      Dated: December 20, 2019.

                                    Respectfully submitted,

                                    /s/ Brian Vanderwoude
                                    Jay J. Madrid, Esq.
                                    Texas Bar No. 12802000
                                    madrid.jay@dorsey.com
                                    G. Michael Gruber, Esq.
                                    Texas Bar No. 08555400
                                    gruber.mike@dorsey.com
                                    J. Brian Vanderwoude, Esq.
                                    Texas Bar No. 24047558
                                    vanderwoude.brian@dorsey.com
                                    Brian E. Mason, Esq.
                                    Texas Bar No. 24079906
                                    mason.brian@dorsey.com

                                    DORSEY & WHITNEY LLP
                                    300 Crescent Court, Suite 400
                                    Dallas, Texas 75201
                                    (214) 981-9900 Phone
                                    (214) 981-9901 Facsimile

                                    ATTORNEYS FOR PLAINTIFF
                                    ACKERMAN MCQUEEN, INC.




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 20
JS 44 (Rev. 06/17) - TXND (Rev. 06/17)         CIVIL COVER
                         Case 3:19-cv-03016-X Document 1 Filed SHEET
                                                               12/20/19                                                             Page 21 of 21 PageID 21
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Ackerman McQueen, Inc.                                                                                      Grant Stinchfield


    (b) County of Residence of First Listed Plaintiff             Oklahoma County, OK                         County of Residence of First Listed Defendant              Dallas County, TX
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Dorsey & Whitney, LLP, 300 Crescent Court, Suite 400, Dallas, TX 75201,
(214) 981-9900

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 1332
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Fish                                                                                        DOCKET NUMBER 3:19-cv-02074-G
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/20/2019                                                              /s/ Brian Vanderwoude
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
